403 F.2d 718
Walter Lee RHODES, Appellant,v.Wingate WHITE, Warden, Appellee.
No. 26114.
United States Court of Appeals Fifth Circuit.
December 2, 1968.

Appeal from the United States District Court for the Eastern District of Louisiana; E. Gordon West, Judge.
Walter Lee Rhodes pro se.
Jack P. F. Gremillion, Atty. Gen., Baton Rouge, La., for appellee.
Before THORNBERRY and DYER, Circuit Judges, and KEADY, District Judge.
PER CURIAM:


1
In this habeas corpus attack upon his state court conviction for armed robbery, appellant contends that he was the victim of an illegal search and seizure, that he was not advised of his right to counsel, and that he was forced to plead guilty under extreme psychological coercion. Following a full evidentiary hearing at which appellant was represented by court-appointed counsel, the district court concluded that there was no merit to appellant's contentions and denied the writ, 280 F. Supp. 285.


2
Having carefully reviewed that record and the opinion of the district court, we have concluded that the findings of the district court are not clearly erroneous. Accordingly, the judgment must be and hereby is affirmed.